UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 Commission File Number:333-167804 CN RESOURCES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 255 Duncan Mill Road Suite 203 Toronto, Ontario M3B 3H9 (Address of principal executive offices, including zip code) 416-510-2991 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YESoNO x Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act:YESxNO o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YESxNO o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of May 31, 2012: $1,000,000. At August 7, 2012,26,100,000 shares of the registrant’s common stock were outstanding. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 12 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 13 Item 9A. Controls and Procedures 13 Item 9B. Other Information 14 PART III Item 10. Directors, Executive Officers and Corporate Governance 15 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accountant Fees and Services 20 PART IV Item 15. Exhibits and Financial Statement Schedules 21 Signatures 22 Exhibit Index 23 Table of Contents PART I ITEM 1. BUSINESS. BUSINESS We are an exploration stage company and there is no assurance that a commercially viable mineral deposit exists on any property we acquire.Exploration will be required before a final evaluation as to the economic and legal feasibility is determined. We will be prospecting for gold . General We were incorporated in the State of Nevada on May 18, 2010.Our principal executive office is located at 255 Duncan Mill Road, Suite 203, Toronto, Ontario, Canada M3B 3H9.Our telephone number is (416) 510-2991 and our registered agent for service of process is the National Registered Agents Inc. of NV, located at 1000 East William Street, Suite 204, Carson City, Nevada 89701. Our fiscal year end is May 31. We are engaged in the acquisition and exploration of mining properties. We have no plans to change our business activities or to combine with another business, and are not aware of any events or circumstances that might cause us to change our plans.Failure or abandonment of our exploration program is not a circumstance that might cause us to change our plans.If the exploration program fails, we will cease operations and liquidate the company. Our proposed exploration program We intend to acquire or option a property and prospect for gold, coal or other minerals in Nevada, China or other part of the world.Our target is mineralized material.Our success depends upon finding mineralized material.Mineralized material is a mineralized body which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. If we do not find mineralized material or we cannot remove mineralized material, either because we do not have the money to do it or because it is not economically feasible to do it, we will cease operations. In addition, we may not have enough money to complete the exploration of our property.If it turns out that we have not raised enough money to complete our exploration program, we will try to raise additional funds from a public offering, a private placement or loans.At the present time, we have not made any plans to raise additional money and there is no assurance that we would be able to raise additional money in the future.If we need additional money and cannot raise it, we will have to suspend or cease operations. After we acquire a property, we must conduct exploration to determine what amount of minerals, if any, exist on our properties and if any minerals which are found can be economically extracted and profitably processed.There is no assurance that we will ever acquire or option a property. We intend to seek out raw undeveloped property by retaining the services of a professional mining geologist to be selected.At present, we have not selected a geologist.Our properties will in all likelihood be undeveloped raw land. That is because raw undeveloped land is much cheaper than to try to acquire an existing developed property. A developed property is one with a defined ore body. Thereafter, exploration will be initiated. We do not know if we will find mineralized material. Our exploration program is designed to economically explore any property we may obtain.Again, at the present time, we are actively sourcing and evaluating properties and we do not own any interest in any properties. 3 Table of Contents We do not claim to have any minerals or reserves whatsoever. We intend to implement an exploration program which consists of rock sampling.Rock sampling is the collection of a series of small chips over a measured distance, which is then submitted for a chemical analysis, usually to determine the metallic content over the sampled interval, a pre-determined grid laid out on the property.If the rock sampling is successful, then further work by way of a controlled source magnetotelluric survey may be in order.This is an electromagnetic method used to map the variation of the Earth’s resistivity (the resistance of the earth to conduct electricity) by measuring naturally occurring electric and magnetic fields at the Earth’s surface.This process gives an indication of where drilling locations may be warranted.If drilling were to be indicated, then our first choice would be reverse circulation drilling. This is a less expensive form of drilling that does not allow for the recovery of a tube or core of rock.The material is brought up from depth as a series of small chips of rock that are then bagged and sent in for analysis.This is a quicker and cheaper method of drilling, but does not necessarily give one as much information about the underlying rocks.If warranted, core sampling would follow this stage.Core sampling is the process of drilling holes in order to extract samples of earth. Our mining engineer will determine where drilling will occur on the property.As of the date of this registration statement, we have not retained the services of any mining engineers, and would not entertain doing so until an appropriate property has been secured.The drill samples will be tested to determine if mineralized material is located on the property. Based upon the tests of the drill samples, we will determine if we will terminate operations; proceed with additional exploration of the property; or develop the property.Our current financial condition is designed to only fund the costs of rock sampling and testing. We do not intend to interest other companies in the property if we find mineralized materials. We intend to try to develop the reserves ourselves. If we are unable to complete exploration because we do not have enough money, we will cease operations until we raise more money. If we cannot or do not raise more money, we will cease operations. If we cease operations, we don’t know what we will do and we don’t have any plans to do anything else. We cannot provide you with a more detailed discussion of how our exploration program will work and what we expect will be our likelihood of success. That is because we do not own an interest in a property. We may or may not find any mineralized material.We hope we do, but in fact, the probability of such an event is not impossible to predict and in fact, it is exceedingly unlikely. We do not have a plan to take our company to revenue generation. That is because we have not located an ore body yet and it is impossible to project revenue generation from nothing. If we explore a property and do not find mineralized material, we will allow the option to expire. Competitive Factors The mining industry is fragmented.We will be competing with other exploration companies looking for mineral assets.We are one of the smallest exploration companies in existence.We are an infinitely small participant in the mining market.While we may be competing for property, once the property is optioned, there will be no competition for the exploration or removal of minerals from the property.Readily available markets exist in Canada and around the world for the sale of commodities.Therefore, we will be able to sell any minerals that we are able to recover. Supplies Supplies and manpower are readily available for exploration. 4 Table of Contents Regulations Our mineral exploration program will be subject to the regulations of the jurisdiction we will operate. We discuss the regulations aspects as it applicable in the State of Nevada, USA, as an indication of the kinds of regulations that we would face around the world. This is not to say that every other part of the world would have the same or similar regulation, we are trying to let readers know that the similar nature of regulations we would encounter as we progress. In Nevada, the prospecting on the property is provided under the existing 1872 Mining Law and all permits for exploration and testing must be obtained through the local Bureau of Land Management (BLM) office of the Department of Interior. Obtaining permits for minimal disturbance as envisioned by this exploration program will require making the appropriate application and filing of the bond to cover the reclamation of the test areas. From time to time, an archeological clearance may need to be contracted to allow the testing program to proceed. Rental Fee Requirement The Federal government’s Continuing Act of 2002 extends the requirement of rental or maintenance fees in place of assessment work for filing and holding mining claims with the BLM. All claimants must pay a yearly maintenance fee of $140 per claim for all or part of the mining claim assessment year. The fee must be paid at the State Office of the Bureau of Land Management by August 31 of each year. The assessment year ends on noon of September 1 of each year.The initial maintenance fee is paid at the time the Notice of Location is filed with the BLM and covers the remainder of the assessment year in which the claim was located. There are no exemptions from the initial fee. Some claim holders may qualify for a Small Miner Exemption waiver of the maintenance fee for assessment years after the year in which the claim was located.We do not qualify for a Small Miner Exemption.The following sets forth the BLM fee schedule: Fee Schedule (per claim) Location Fee $ Maintenance Fee $ Service Charges $ Transfer Fee $ Proof of Labor $ Notice of Intent to Hold $ Transfer of Interest $ Amendment $ Assessment Work $ Notice of Intent to Locate on Stock Raising Homestead land $ The BLM regulations provide for three types of operations on public lands: 1. Casual Use level, 2. Notice level and 3. Plan of Operation level. 1. Casual Use means activities ordinarily resulting in no or negligible disturbance of the public lands or resources. Casual Use operations involve simple prospecting with hand tools such as picks, shovels, and metal detectors. Small-scale mining devices such as dry washers having engines with less than 10 brake-horsepower are allowed, provided they are fed using only hand tools. Casual Use level operations are not required to file an application to conduct activities or post a financial guarantee. 2. Notice level operations include only exploration activities in which five or less acres of disturbance are proposed. Presently, all Notice Level operations require a written notice and must be bonded for all activities other than reclamation. 3. Plans of Operation activities include all mining and processing (regardless of the size of the proposed disturbance), plus all other activities exceeding five acres of proposed public land disturbance. A full environmental assessment and reclamation bond would be required at this stage . Operators are encouraged to conduct a thorough inventory of the claim to determine the full extent of any existing disturbance and to meet with field office personnel at the site before developing an estimate. The inventory should include photographs taken “before” and “after” any mining activity. 5 Table of Contents If an operator constructs access or uses an existing access way for an operation and would object to BLM blocking, removing, or claiming that access, then the operator must post a financial guarantee that covers the reclamation of the access. Concurrence by the BLM for occupancy is required whenever residential occupancy is proposed or when fences, gates, or signs will be used to restrict public access or when structures that could be used for shelter are placed on a claim. It is the claimant’s responsibility to prepare a complete notice or plan of operators. Mining Claims On State Land The Nevada law authorizing location of claims on State Lands was repealed in 1998. Acquisition of mineral rights on Nevada trust land can only be accomplished by application for a prospecting permit, mineral lease, or lease of common variety materials. We will secure all necessary permits for exploration and, if development is warranted on the property, will file final plans of operation before we start any mining operations. We anticipate no discharge of water into active stream, creek, river, lake or any other body of water regulated by environmental law or regulation. No endangered species will be disturbed. Restoration of the disturbed land will be completed according to law. All holes, pits and shafts will be sealed upon abandonment of the property. It is difficult to estimate the cost of compliance with the environmental law since the full nature and extent of our proposed activities cannot be determined until we start our operations and know what that will involve from an environmental standpoint. We will be in compliance with all laws and will continue to comply with the laws in the future. We believe that compliance with the laws will not adversely affect our business operations. We are responsible to provide a safe working environment, not disrupt archaeological sites, and conduct our activities to prevent unnecessary damage to the property. We will secure all necessary permits for exploration and, if development is warranted on the property, will file final plans of operation before we start any mining operations. At this point, a permit from the BLM would be required. Also, we would be required to comply with the laws of the state of Nevada and federal regulations. We anticipate no discharge of water into active stream, creek, river, lake or any other body of water regulated by environmental law or regulation. No endangered species will be disturbed. Restoration of the disturbed land will be completed according to law. All holes, pits and shafts will be sealed upon abandonment of the property. It is difficult to estimate the cost of compliance with the environmental law since the full nature and extent of our proposed activities cannot be determined until we start our operations and know what that will involve from an environmental standpoint. Exploration stage companies have no need to discuss environmental matters, except as they relate to exploration activities. The only “cost and effect” of compliance with environmental regulations in the State of Nevada is returning the surface to its previous condition upon abandonment of the property. Subcontractors We intend to use the services of a consultant who will supervise the subcontractors for manual labor exploration work on our property.We have not selected the consultant as of the date of this annual report and will not do so until we have completed the acquisitions of the mineral property. Employees and Employment Agreements At present, we have no full-time employees. Our officers are part-time employees and each will devote about 10% of his time or four hours per week to our operation.Neither our officers nor our director have an employment agreement with us. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future. Our officer and director will handle our administrative duties. Because our officers are inexperienced with exploration, they will hire qualified persons to perform our exploration activities.As of today, we have not looked for or talked to any geologists or engineers who will perform work for us in the future. We do not intend to do so until we complete this offering. 6 Table of Contents Property Interests and Mining Claims in General Mining claims are subject to the same risk of defective title that is common to all real property interests. Additionally, mining claims are self-initiated and self-maintained and therefore, possess some unique vulnerabilities not associated with other types of property interests. It is impossible to ascertain the validity of unpatented mining claims solely from an examination of the public real estate records and, therefore, it can be difficult or impossible to confirm that all of the requisite steps have been followed for location and maintenance of a claim. If the validity of a patented mining claim is challenged by the BLM or the U.S. Forest Service on the grounds that mineralization has not been demonstrated, the claimant has the burden of proving the present economic feasibility of mining minerals located thereon. Such a challenge might be raised when a patent application is submitted or when the government seeks to include the land in an area to be dedicated to another use. Reclamation We generally are required to mitigate long-term environmental impacts by stabilizing, contouring, resloping and revegetating various portions of a site after mining and mineral processing operations are completed. These reclamation efforts will be conducted in accordance with detailed plans, which must be reviewed and approved by the appropriate regulatory agencies. Government Regulation Mining operations and exploration activities are subject to various national, state, and local laws and regulations in the United States, which govern prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, protection of the environment, mine safety, hazardous substances and other matters. We will obtain the licenses, permits or other authorizations currently required to conduct our exploration program. We believe that we are in compliance in all material respects with applicable mining, health, safety and environmental statutes and the regulations passed thereunder in the Nevada and United States, and other parts of the world. Environment Regulations Our activities are subject to various federal and state laws and regulations governing protection of the environment. These laws are continually changing and, in general, are becoming more restrictive. We intend to conduct business in a way that safeguards public health and the environment.We will conduct our operational compliance with applicable laws and regulations. Changes to current state or federal laws and regulations in Nevada, and other part of the world, where we intend to operate could in the future require additional capital expenditures and increased operating and/or reclamation costs. Although we are unable to predict what additional legislation, if any, might be proposed or enacted, additional regulatory requirements could impact the economics of our projects. Our Office Our principal executive office is located at 255 Duncan Mill Road, Suite 203, Toronto, Ontario, Canada M3B 3H9.Our telephone number is (416) 510-2991.This is Mr. Xing’s personal office.We use approximately 50 square feet of space on a rent-free basis. 7 Table of Contents ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 2. PROPERTIES. None. ITEM 3. LEGAL PROCEEDINGS. We are not presently a party to any litigation. 8 Table of Contents PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stocks are quoted on the over-the-counter Bulletin Board market under the symbol CNRR. There is no public trading market for our common stock. There are no outstanding options or warrants to purchase, or securities convertible into, our common stock. Our Common Stocks are extremely thinly traded and illiquid, and trade range was $0.27 to $0.30 in the past year and to present. Holders There are fourty-two holders of record for our common stock.There are a total of 26,100,000 shares of common stock outstanding of which 19,000,000 shares are restricted stocks. Dividends We have not declared any cash dividends, nor do we intend to do so. We are not subject to any legal restrictions respecting the payment of dividends, except that they may not be paid to render us insolvent. Dividend policy will be based on our cash resources and needs and it is anticipated that all available cash will be needed for our operations in the foreseeable future and not for payment of any dividend. Section 15(g) of the Securities Exchange Act of 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as id and offer quotes, a dealers spread and broker/dealer compensation; the broker/dealer compensation, the broker/dealers’ duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers’ rights and remedies in cases of fraud in penny stock transactions; and, FINRA’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. 9 Table of Contents Securities Authorized for Issuance Under Equity Compensation Plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. Status of Our Public Offering On January 12, 2011, our Form S-1 registration statement (SEC file no. 333-167804) was declared effective by the SEC. Pursuant to the Form S-1, we offered 2,000,000 shares minimum, 5,000,000 shares maximum at an offering price of $0.10 per share in a direct public offering, without any involvement of underwriters or broker-dealers.As of August 12, 2011, we have sold 5,000,000 shares of common stock in our public offering. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. This section of this annual report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We are a start-up, exploration stage corporation that does not own any interests in any properties or ore bodies, and has not yet generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion.This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we obtain an interest in a property, find mineralized material, delineate an ore body, and begin removing and selling minerals. Plan of Operation We have allocated between $45,000 and $150,000 for the securing of one property.The property will most likely be located in the state of Nevada, U.S.A.but can be located in China or other part of the world as well.We have not selected a property at this time.We intend to secure a property within the next twelve months.Because the amount of funds available for the acquisition of the properties is dependent on the success of this offering, we cannot determine the amount of acreage or the specific location thereof of the property. Exploration expenditures consist of fees to be paid for consulting services connected with exploration, the cost of rock sampling (the collection of a series of small chips over a measured distance, which is then submitted for a chemical analysis, usually to determine the metallic content over the sampled interval, a pre-determined location(s) on the property), and cost of analyzing these samples. Since we do not own an interest in any properties, we have not begun exploration. Consulting fees will not be paid except on an as needed basis and should not exceed $50,000.00 for the next 12 months. 10 Table of Contents We have allocated a range of money for exploration.That is because we do not know how much will ultimately be needed for exploration.If our initial exploration proves positive results, we will expand the exploration activities. If we discover significant quantities of mineralized material, we will begin technical and economic feasibility studies to determine if we have reserves.We estimate that the feasibility studies could cost somewhere between $10,000 and $50,000, depending on the estimated size of the ore body.Since we have no ore body, it is impossible to accurately estimate the cost of the feasibility studies.Only if we have reserves will we consider developing the property. Once we have secured a property, and if through early stage exploration we find mineralized material and it is feasible to expand the exploration program, we will attempt to raise additional money through a subsequent private placement, public offering or through loans. If we do not raise all of the money we need, we will have to find alternative sources of funding, like a public offering, a private placement of securities, or loans from our officers or others. We have discussed this matter with our officers and director.Our director has agreed to loan us money if we should need it, provided the amount needed is not unreasonable in light of all of the facts and circumstances at that time.At the present time, we have not made any arrangements to raise additional cash. If we need additional cash and can’t raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. We will be conducting research in the form of exploration of the property we intend to secure.Our exploration program is explained in as much detail as possible in the business section of our registration statement. We are not going to buy or sell any plant or significant equipment during the next twelve months.We will not buy any equipment until we have located a body of minerals and we have determined they are economical to extract from the land. We do not intend to interest other companies in the properties if we find mineralized materials.We intend to try to develop the reserves ourselves. If we are unable to complete any phase of exploration because we don’t have enough money, we will cease operations until we raise more money.If we can’t or don’t raise more money, we will cease operations.If we cease operations, we don’t know what we will do and we don’t have any plans to do anything.In the event we fail in our exploration activity, we will cease operations and not sell the company.We do not intend to hire additional employees at this time.Any work that would be conducted on a property that we may secure will be conducted by unaffiliated independent contractors that we will hire.The independent contractors will be responsible for surveying, geology, engineering, exploration, and excavation.The geologists will evaluate the information derived from the exploration and excavation and the engineers will advise us on the economic feasibility of removing the mineralized material. No Operating History We have no operations upon which to base an evaluation of our performance.We are an exploration stage corporation and have not generated any revenues from operations except that we generated interest income. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of properties we may secure, and possible cost overruns due to price and cost increases in services. 11 Table of Contents To become profitable and competitive, we will have to conduct research and exploration of the properties we intend to acquire before we start exploration.We are actively sourcing and evaluating various mineral properties, but there is no assurance we will be able to complete an acquisition of mineral property of merit within the next twelve-month period. We have no assurance that future financing will be available to us on acceptable terms.If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations.Equity financing could result in additional dilution to existing shareholders. Results of Operations From Inception on May 18, 2010 to May 31, 2012 Our loss since inception is $181,317 all of which is for professional fees, management fees, foreign exchange gain/loss and general and administrative costs. For the year ended May 31, 2012 as compared to May 31, 2011 During the year ended May 31, 2012, we had a loss of $124,514 versus a loss of $21,433 for the year ended May 31, 2011. The higher loss was due to a increase in General and administrative expenses, management fees, professional fees and foreign exchange gain/loss. Liquidity and Capital Resources As of the date of August 12, 2011, we have closed our direct public offering without involvement of brokers or dealers and sold 5,000,000 shares of common stock in our public offering and raised $500,000. Since inception, we obtained a loan from Oliver Xing, our sole director and one of our officers to initiate operations.Cash provided by financing activities from inception on May 18, 2010 to May 31, 2012 is $44,499. As of May 31, 2012, we have cash of $87,519 and our total assets were $384,826 which consisted of note receivable of $292,203 and our total liabilities were $48,936. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. CN RESOURCES INC. TABLE OF CONTENTS Index Financial Statements: Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Expenses F-3 Statements of Cash Flow F-4 Statements of Shareholders’ Equity (Deficit) F-5 Notes to Financial Statements F-6 12 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of CN Resources, Inc. (a development stage company) Toronto, Canada We have audited the accompanying balance sheets of CN Resources, Inc., a development stage company,(the “Company”) as of May 31, 2012 and 2011, and the related statements of operations, stockholders’ equity (deficit) and cash flows for each of the years then ended and the period from May 18, 2010 (inception) through May 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of May 31, 2012 and 2011, and the results of its operations and its cash flows for each of the years then ended and the period from May 18, 2010 (inception) through May 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered losses from operations. These conditions raise significant doubt about the Company’s ability to continue as a going concern. Management’s plans in this regard are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas August 6, 2012 F-1 Table of Contents CN RESOURCES INC. (A development Stage Company) Balance Sheets May 31, 2012 May 31, 2011 Assets Current assets Cash and cash equivalents $ $ Other receivable - Note receivable - Total current assets Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Liabilities Current Liabilities Accounts payable $ $ Due to director Total current liabilities Stockholders' equity (deficit) Common stock,100,000,000 of shares authorized with $0.00001par value,26,100,000and 21,100,000 issued and outstanding, respectively Preferred stock,100,000,000 shares authorized with $0.00001par value, none issued - - Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these auditedfinancial statements. F-2 Table of Contents CN RESOURCES INC. (A Development Stage Company) Statements of Expenses Inception For the year For the year (May 18, 2010) ended ended to May 31, 2012 May 31, 2011 May 31, 2012 Operating expenses Advertising $ $
